HODGES, Justice.
This appeal raises several issues concerning the proper fees to be charged to reinstate a driver’s license: This Court holds: (1) The suit was not barred by sovereign immunity or the Governmental Tort Claims Act. (2) The action was not subject to administrative appeal. (3) Fink v. Department of Public Safety is correct and the trial court was correct in applying it retroactively. (4) The trial court applied the wrong statute of limitations. (5) The trial court failed to take evidence concerning class certification. (6) The Fink holding applies to additional fees. (7) Appellees are entitled to interest on the
amount overpaid in reinstatement and additional fees. (8) Injunctive relief is not necessary to implement the rule in Fink. (9) Designation as class representative may not be denied based solely on the proposed representative’s felony conviction.
BACKGROUND
This action arose as a result of the Court of Appeals’ decision in Fink v. Department of Public Safety, 852 P.2d 774 (Okla.Ct.App.1992). Fink held that the Department of Public Safety (DPS) had misapplied section 6-212 and section 6-212.1 of title 47 by stacking reinstatement fees for each offense. It held that only one reinstatement fee could be collected for reinstating a driver’s license. The opinion was published by order of the Court of Appeals. This Court denied certio-rari review of the case on April 14, 1993. DPS changed its policy to conform with Fink on July 6, 1993. This action was filed on July 7,1993.
This action was brought as a class action by drivers who were charged multiple license reinstatement fees and/or multiple additional ■ fees. Injunctive relief was also sought to prohibit DPS from collecting multiple fees.
The petition divided drivers into five subclasses. Subclass “A” consisted of all who had been charged multiple reinstatement fees and/or multiple additional fees before December 9, 1992. Subclass “B” contained members who were overcharged after December 8, 1992, but before April 15, 1993. Subclass “C” was comprised of those who were overcharged after April 14, 1993, but before July 7, 1993. Subclass “D” consisted of those who were overcharged after July 6, 1993. Subclass “E” was comprised of members whose licenses had been suspended or revoked and who sought injunctive relief against DPS to force it to collect one reinstatement fee in compliance with Fink.
DPS moved to dismiss the action on jurisdictional grounds. The trial court denied the motion. DPS then asked this Court to assume original jurisdiction and prohibit the proceeding in the trial court. Its request was declined.
*472During this time, DPS paid refunds to one plaintiff in the class action and a few other drivers who had complied with the claims procedure of the Governmental Tort Claims Act. DPS also issued over 1300 unsolicited refund checks to drivers who paid multiple reinstatement fees after this Court denied certiorari review in Fink but before DPS implemented the new policy.
The class action plaintiffs prevailed on a motion for summary judgment. Additionally, the trial court granted certification of a class comprised of members who had paid more than one reinstatement fee between July 6, 1988, and July 6, 1993. Certification was denied to subclasses “C”, “D” and “E”.
After the trial court’s decision, the Legislature passed Senate Joint Resolution 33 (SJR 33). That document purported to express legislative intent with regard to reinstatement fees. In essence, it expressed disapproval with Fink and stated that the Legislature’s intent in enacting the licensing fee statutes was to require a reinstatement fee for each offense.
DPS asked the trial court to reconsider its decision in light of SJR 33. The trial court declined to do so. DPS then brought two appeals which have been consolidated for review. Appellees have filed counter petitions.
While this appeal was pending, DPS asked this Court for a temporary order to resolve the conflict between the Fink decision and SJR 33. The motion for temporary order was denied.
I. SOVEREIGN IMMUNITY AND THE GOVERNMENTAL TORT CLAIMS ACT
DPS has invoked the protection of sovereign immunity from suit. It argues that the appellees have raised tort claims for damages and that this makes them subject to the claims procedures found in the Governmental Tort Claims Act, Okla.Stat. tit. 51, §§ 151-171 (1991) (GTCA). Appellees argue that the action does not lie in tort, but rather is one for “money had and received.” Classification of the action determines whether the GTCA applies and thus, whether the trial court had jurisdiction to hear the matter.
The GTCA lists specific exemptions from liability in section 155 of title 51. The state is not liable if a loss or claim results from:
11. Assessment or collection of taxes or special assessments, license or registration fees, or other fees or charges imposed by law;
12. Licensing powers or functions including, but not limited to, the issuance, denial, suspension or revocation of or failure or refusal to issue, deny, suspend or revoke any permit, license, certificate, approval, order or similar authority;
DPS claims this section exempts it from all liability. However, the power of DPS to collect license fees or its power to issue or suspend a driver’s license is not at issue. The appellees’ claim is that DPS misinterpreted the reinstatement fee provisions when it collected more than the fee imposed by law. Thus, the GTCA exemptions for licensing and collecting statutory fees are not implicated.
Nor does appellees’ action fall within the GTCA definition of a tort claim. The GTCA defines “claim” as “any written demand presented by a claimant or his authorized representative in accordance with this act to recover money from the state or political subdivision as compensation for an act or omission of a political subdivision or the state or an employee.” Id. at § 152(3) (emphasis added). Appellees are not seeking compensation. Rather, they are seeking a refund of unauthorized reinstatement fees collected by DPS.
The GTCA also defines “tort” as a legal wrong, independent of contract, involving violation of a duty imposed by general law or otherwise, resulting in a loss to any person, association or corporation as the proximate result of an act or omission of a political subdivision or the state or an employee acting within the scope of employment.
Id. at § 152(11). Again, appellees are not seeking compensation for a loss caused by the state. Instead, they seek a refund of the *473amount overpaid for license reinstatement. Their action is one for money had and. received. As such, the GTCA provides no bar to their action. Appellees were not required to comply with the claims procedure provided in the Act.
II. ADMINISTRATIVE APPEAL
DPS asserts that the appellees failed to challenge the assessment of multiple reinstatement fees under section 6-211 of title 47. That section provides a right of appeal to the district court within thirty days to “[a]ny person denied a license, or whose license has been canceled, suspended or revoked by the Department.” DPS argues that the collection of reinstatement fees are somehow part of the revocation process and that any challenge to a reinstatement fee must be brought within thirty days.
By its own terms, however, section 6-211 applies to persons appealing the suspension or revocation of their licenses. Appellees are not making such an appeal. They are seeking refunds of fees collected in excess of those allowed by statute. The thirty-day provision does not apply to appellees’ challenges.
III. FINK V. DEPARTMENT ' OF PUBLIC SAFETY
The central issue in this appeal is whether the Court of Appeals’ decision in Fink v. Department of Public Safety, 852 P.2d 774 (Okla.Ct.App.1992), was correct and whether it should have been applied retroactively. That decision applied section 6-212.1 of title 47 which, prior to its amendment effective April 1,1995, provided:
A. Whenever a driver’s license or a person’s privilege to operate a motor vehicle is suspended or revoked pursuant to the provisions of Section 7-506 or 7-605 of this title, the license or privilege to operate a motor vehicle shall remain under suspension or revocation and shall not be reinstated until:
1. The expiration of the revocation or suspension order; and
2. The person has paid a reinstatement fee of One Hundred Dollars ($100.00) to the Department.
B. Whenever a driver’s license or a person’s privilege to operate a motor vehicle is suspended or revoked pursuant to the provisions of Sections 6-205, 6-205.1, 753 or 754 of this title, the license or privilege to operate a motor vehicle shall remain under suspension or revocation and shall not be reinstated until:
1. The expiration of the revocation or suspension order; and
2. The person has paid a reinstatement fee of One Hundred Fifty Dollars ($150.00) to the Department.
Provided, any person whose driver’s license or privilege to operate a motor vehicle is suspended or revoked pursuant to Section 6-205 of this title shall not be required to pay such reinstatement fee until such conviction becomes final.
repealed by 1994 Okla.Sess.Laws 696. Fink held that DPS was mistaken in its belief that the statute permitted it to continue to suspend a license for each subsequent offense and then condition reinstatement on the payment of multiple fees. This Court denied DPS’s request for certiorari review of that opinion.
DPS correctly observes that the Fink opinion was not binding on the trial court in this action. Section 30.5 of title 20 provides that “[n]o opinion of the Court of Appeals shall be binding or cited as precedent unless it shall have been approved by the majority of the Justices of the Supreme Court for publication in the official reporter.” See also Okla.Stat. tit. 12, eh. 15, app. 2, Rule 1.200 (1991).
No publication order was issued by this Court. The opinion was published only by order of the Court of Appeals. Therefore, the trial judge was free to disregard the Fink decision. He was also free, however, to treat the decision as persuasive authority in deciding the issues in this matter. The fact that Fink is non-binding requires this Court to now apply section 6-212.1 to these facts.
This Court’s analysis of that provision leads to the same result reached in Fink. *474The statute clearly provided for “a” reinstatement fee. DPS misapplied the statute by charging multiple reinstatement fees.
DPS argues that its long-standing interpretation of the statute should be given the deference normally granted to agency interpretation citing the rule in United Airlines, Inc. v. State Board of Equalization, 789 P.2d 1305 (Okla.1990). That decision held that “[t]he continual construction of a statute by the agency charged to enforce it must be given great weight.” Id. at 1311. It further held that where the Legislature has not expressed its disapproval with an agency’s construction of a statute, the Legislature’s silence may be regarded as acquiescence in the agency’s construction. Id. at 1311-1312. Great deference to an agency’s construction, however, does not require that it be allowed to misapply a statute that, as the Fink court observed, was “not ambiguous and does not require construction.” Fink, 852 P.2d at 776.
DPS also asserts Senate Joint Resolution 33 (SJR 33) as authority for the proposition that the Legislature’s true intent was that multiple reinstatement fees be collected. That resolution, made in response to the Fink decision, was the subject of this Court’s order of October 27, 1994 in this matter. In that order this Court held that “[t]he joint resolution of the legislature is ineffective to change the Court of Appeals’ prior construction of 47 O.S.1991 § 6-212.1 because construction of existing statutes is a judicial and not a legislative function. Stephens Produce Co. v. Stephens, 332 P.2d 674 (Okla.1958).” That order disposes of the argument and no further discussion is needed.
Next, DPS argues that the trial court erred in refusing to give Fink prospective only application. DPS acknowledges the general rule that decisions are generally applied retroactively. It then urges this Court to apply the exception found in Chevron Oil Co. v. Huson, 404 U.S. 97, 92 S.Ct. 349, 30 L.Ed.2d 296 (1971), which was adopted by this Court in Griggs v. State, 702 P.2d 1017, 1020, 1021 (Okla.1985). That decision articulated the following factors:
First, the decision to be applied nonretro-actively must establish a new principle of law, either by overruling clear past precedent on which litigants may have relied or by deciding an issue of first impression whose resolution was not clearly foreshadowed. Second, it has been stressed that “we must ... weigh the merits and demerits in each case by looking to the prior history of the rule in question, its purpose and effect, and whether retrospective operation will further or retard its operation.” Finally we have weighed the inequity imposed by retroactive application, for “[wjhere a decision of this Court could produce substantial inequitable results if applied retroactively.”
Chevron, 404 U.S. at 106-07, 92 S.Ct. at 355 (citations omitted). Appellees urge that the balancing test of Chevron has lost its vitality in American jurisprudence as a result of the United States Supreme Court decisions in Harper v. Virginia Department of Taxation, 509 U.S. 86, 113 S.Ct. 2510, 125 L.Ed.2d 74 (1993); Beam Distilling Co. v. Georgia, 501 U.S. 529, 111 S.Ct. 2439, 115 L.Ed.2d 481 (1991); and Davis v. Michigan Department of Treasury, 489 U.S. 803, 109 S.Ct. 1500, 103 L.Ed.2d 891 (1989). Appellees also cite Strelecki v. Oklahoma Tax Commission, 872 P.2d 910 (Okla.1993), for the same proposition. It is not necessary, however, to assess Chevron’s vitality because its balancing test was not satisfied.
The Fink decision did not establish a new principle of law. It did not overrule past precedent. Nor did it invalidate the reinstatement fee statute. Fink merely corrected the department’s misapplication of that provision. Correcting the application of an unambiguous statute does not result in the pronouncement of a new rule of law. Therefore, the general rule of retroactive application applies. The Fink decision will be applied retroactively subject to the proper statute of limitations.
IV. STATUTE OF LIMITATIONS
The trial court applied Fink retroactively applying the five-year limitations period provided in the sixth paragraph of section 95 of title 12. It provides that “[a]n action for relief, not hereinbefore provided for, can only be brought within five (5) years after the *475cause of action shall have accrued.” The trial court used this provision to apply Fink retroactively to five years before the date certiorari was denied in the Fink decision.
There are two problems with the trial court’s decision concerning the statute of limitations. First, a more specific provision in section 95 applies to this action. Second, the date the cause of action accrued was the date each driver was overcharged, not the date certiorari was denied in the Fink decision.
Appellees brought this action as one for “money had and received.” Such an action atases when one has received money which in equity and good conscience should be paid to another. Continental Oil v. Rapp, 301 P.2d 198 (Okla.1956). The obligation to repay the money does not arise from the assent of the parties, it is implied in law. A claim for a tax refund is an action for money had and received. See Estate of Kasishke v. Oklahoma Tax Comm’n, 541 P.2d 848, 853 (Okla.1975). A claim for a fee refund is no less such an action. The applicable statute of limitations for the action is the three-year provision in section 95, second, for “[a]n action upon a contract express or implied not in writing.” See, e.g., Grider v. USX Corp., 847 P.2d 779, 785 (Okla.1993). The trial court erred in applying the five-year provision.
Additionally, the trial court applied the statute of limitations from the date cer-tiorari was denied in Fink, April 29, 1993. The cause of action accrued, however, the date each driver was overcharged. Each driver then had three years in which to bring an action.
If a class action is certified on remand, it must include only those drivers who were overcharged within the three years immediately preceding the filing of this action on July 7, 1993. Any claims arising from overpayment prior to July 7, 1990, are barred by the statute of limitations.
V. CLASS ACTION
DPS argues that the trial court abused its discretion in granting the class action. It argues that the appellees failed to present evidence to prove the requirements for a class action had been satisfied. Further, it argues, evidence was not presented to demonstrate that the class representative could adequately protect the interests of the class.
The statutory prerequisites for maintaining a class action are listed in section 2023 of title 12 which provides:
Class Actions
A. PREREQUISITES TO A CLASS ACTION. One or more members of a class may sue or be sued as representative parties on behalf of all only if:
1. The class is so numerous that join-der of all members is impracticable;
2. There are questions of law or fact common to the class;
3. The claims or defenses of the representative parties are typical of the claims or defenses of the class; and
4. The representative parties will fairly and adequately protect the interests of the class.
B. CLASS ACTIONS MAINTAINABLE. An action may be maintained as a class action if the prerequisites of subsection A of this section are satisfied and in addition:
1. The prosecution of separate actions by or against individual members of the class would create a risk of:
a. inconsistent or varying adjudications with respect to individual members of the class which would establish incompatible standards of conduct for the party opposing the class, or
b. adjudications with respect to individual members of the class which would as a practical matter be dispositive of the interests of the other members not parties to the adjudications or substantially impair or impede their ability to protect their interests; or
2. The party opposing the class has acted or refused to act on grounds generally applicable to the class, thereby making appropriate final injunctive relief or corresponding declaratory relief with respect to the class as a whole; or
3. The court finds that the questions of law or fact common to the members of the *476class predominate over any questions affecting only individual members, and that a class action is superior to other available methods for the fair and efficient adjudication of the controversy. The matters pertinent to the findings include:
a. the interest of members of the class in individually controlling the prosecution or defense of separate actions,
b. the extent and nature of any litigation concerning the controversy already commenced by or against members of the class,
c. the desirability or undesirability of concentrating the litigation of the claims in the particular forum, and
d. the difficulties likely to be encountered in the management of a class action.
Thus, those wishing to maintain a class action must demonstrate each of the requirements in subsection A and one of the requirements of subsection B.
While class certification is an area of wide discretion for the trial court, the record in this case does not demonstrate that evidence was presented concerning the statutory requirements. Near the end of the last transcript designated for review in this appeal, the trial judge noted that he might have to hear some evidence on the class certification issue. He told appellees’ counsel to prepare a proposed order certifying the class and indicated that he would hear evidence on the matter at the time the proposed order was presented to him. The record on appeal, however, does not indicate that evidence was ever presented concerning class certification. On remand, the trial court must hear evidence before certifying or refusing to certify the class.
VI. ADDITIONAL FEES
Appellees, by way of counter appeal, argue that the holding in Fink should be extended to the additional fees listed in title 47. The version of section 7-605(A) in effect prior to April 1,1995, provided that a license could be suspended for operating a vehicle when no liability security exists. It further provided that “[a]ny person failing to voluntarily relinquish the suspended license or registration to the Department within sixty (60) days of receipt of said notice shall pay a fee of Fifty Dollars ($50.00) in addition to the One Hundred Dollar ($100.00) reinstatement fee.” Similarly, section 7-609(B) provided for a fifty dollar additional fee if a suspended license or license plate was not turned over to DPS within thirty days after suspension for failing to timely furnish proof of insurance.
Appellees argue that these additional fees were really part of the reinstatement fee. DPS responds by noting that the additional fees are listed separately from the reinstatement fee. It also notes that the additional fee does not apply to every suspension, only those in which the suspended license, registration, or plate is not turned in to DPS.
DPS is correct. The clear language of the statute demonstrates that the additional fee is separate from the reinstatement fee. What is equally clear, however, is that DPS is authorized to collect only one additional fee where applicable. Its practice of stacking additional fees for each offense during suspension is not authorized. Those against whom DPS stacked additional fees are entitled to a refund of the excess amount. Also, the DPS practice of using the date of arrest to determine the statutory fee is incorrect. The proper statutory fee is the one in effect at the time of reinstatement.
VII. INTEREST ON REFUNDS
Appellees assert section 6 of title 23 as authority for their request for prejudgment interest on their overpayments of reinstatement and additional fees. That section provides:
Any person who is entitled to recover damages certain, or capable of being made certain by calculation, and the right to recover which is vested in him upon a particular day, is entitled also to recover interest thereon from that day, except during such time as the debtor is prevented by law, or by the act of the creditor from paying the debt.
Appellees also note that the statutory form for a “money had and received” petition in-*477eludes a request for interest. See Okla.Stat. tit. 12, § 2027, form 7 (1991). DPS argues, however, that section 6 does not apply because the right of each driver to recover damages must be “certain, or capable of being made certain” and must be “vested in him on a particular day.” Essentially, DPS argues that appellees’ claims are unliquidat-ed because they were disputed.
The fact that the claims were disputed by DPS, however, does not make the debt unliq-uidated. The amount of the debt may be determined simply by looking at what DPS collected from each driver and subtracting the correct reinstatement fee and additional fee where applicable. The right to recover that amount vested on the date the driver was overcharged. Thus, section 6 applies and drivers are entitled to prejudgment interest on their overpayments.
Another aspect of this issue concerns the over 1300 recipients of unsolicited refunds DPS mailed to those who paid multiple reinstatement fees after Fink but before DPS implemented that decision. Apparently, at least one of those recipients became a party to this action. Michael Leppert was dismissed from this action after he endorsed his refund check in open court after his lawyer scratched out the release that had been stamped upon the back of it. The trial court held that acceptance of the refund had made Leppert’s claim for prejudgment interest moot. He was dismissed from the action.
Although the trial court stated no reason for dismissing the interest claim, DPS asserts section 8 of title 23. That section provides that “[ajccepting payment of the whole principal, as such, waives all claim to interest.”
If Mr. Leppert accepted payment of the entire refund to which he was entitled, he waived any interest. If, however, DPS failed to refund any additional fees that might have been collected in addition to the one allowed, he is entitled to interest only on the unre-funded amount. The same is true of any of the recipients of unsolicited refunds.
VIII. INJUNCTIVE RELIEF
One of the appellees, Kevin Armstrong, had below sought an injunction to prohibit DPS from collecting multiple reinstatement fees from him as a condition to reinstating his driver’s license. The trial court refused to grant that injunction apparently because DPS had changed its policy of stacking reinstatement fees. On appeal the appellees express the concern that DPS might change “its procedures and policies in the future to administratively negate Fink”
This opinion should allay appellees' concerns by giving precedential effect to the rule announced in Fink. Therefore, appellees’ request for injunctive relief is moot.
IX. CLASS REPRESENTATIVE
The trial court denied designation as class representative to Anastasia Dalton “due to her present status as a convicted felon.” It was error to do so. The Oklahoma Constitution’s guarantee of access to the courts found in article 2, section 6, applies “to every person” irrespective of a felony conviction. On remand, the trial court shall consider designating Anastasia Dalton as class representative without regard to her felony conviction.
INSTRUCTIONS TO TRIAL COURT ON REMAND
On remand the trial court is directed to take evidence on the issue of whether this matter meets the statutory requirements for a class action. If such a finding leads to the conclusion that a class should be certified, it should consist of those drivers who paid multiple reinstatement fees and/or multiple additional fees between July 7, 1990, and July 7, 1993. The class should include drivers who received unsolicited refunds from DPS, but only if the refund amount did not reimburse all of the overpayment of reinstatement and/or additional fees. Additionally, designation as class representative may not be denied based solely on the proposed representative’s felony conviction.
Finally, it should be noted that this opinion in no way construes the amendments to the provisions in title 47 mentioned herein which became effective on April 1,1995.
*478TRIAL COURT AFFIRMED IN PART; REVERSED IN PART; CAUSE REMANDED WITH INSTRUCTIONS.
ALMA WILSON, C.J., and HARGRAVE, SUMMERS and WATT, JJ., concur.
KAUGER, V.C.J., and LAVENDER, SIMMS and OP ALA, JJ., concur in part, dissent in part.